OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 26,1941. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the special referee and the respondent submits an affirmation in response to said motion.
The special referee found respondent guilty of aiding a suspended attorney in the unauthorized practice of law, neglecting a legal matter entrusted to him, and failing to file an attorney registration statement with the Office of Court Administration.
*352After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration respondent’s previously unblemished record and excellent reputation for more than 40 years, as well as the mitigating circumstances advanced at the hearing of this matter. Accordingly, the respondent should be, and he hereby is, suspended from the practice of law for a period of one year, commencing June 14, 1984, and until the further order of this court.
Mollen, P. J., Titone, Lazer, Mangano and Weinstein, JJ., concur.